ACCEPTED
                                                                                                         03-15-00299-CR
                                                                                                                 7983249
                                                                                              THIRD COURT OF APPEALS
                                  KENNETH G. MAHAFFEY                                                    AUSTIN, TEXAS
                                                                                                   11/25/2015 8:32:09 AM
                                       Attorney At Law                                                 JEFFREY D. KYLE
                                        P. O. Box 684585                                                          CLERK
                                         Austin, TX 78768
                                   Phone and Fax (512) 444-6557
                                                                                   FILED IN
November 25, 2015                                                           3rd COURT OF APPEALS
                                                 CERTIFIED MAIL         7008 1300AUSTIN,  TEXAS
                                                                                   0001 1357  6350
James Bradley Warden 01994759                                               11/25/2015 8:32:09 AM
Bradshaw Unit                                                                   JEFFREY D. KYLE
P.O. Box 9000                                                                        Clerk
Henderson, TX 75653-9000

RE:    Transmittal of Court of Appeals's Opinion and Judgment Affirming Your Conviction
       and Information on Filing Petition for Discretionary Review

Dear Mr. Warden:

I regret to inform you that the Court of Appeals has affirmed your conviction for Evading Arrest and
Possession of Methamphetamine less than one gram. The Court’s opinion is enclosed. This ruling
lets your conviction stand.

The Court also approved a motion to withdraw. This was granted because the record did not contain
any issues that could support a good faith argument for reversal. I assure you I did read the record
carefully and would have raised any argument that was supported by the record. Unfortunately, not
all cases contain appropriate appellate issues.

I was appointed only for the initial appeal to the Court of Appeals. There is no constitutional right
to appointed counsel for any further challenges to your conviction. This means you must either hire
counsel or proceed pro se. "Pro se" means the appellant or defendant is representing themselves
without a lawyer. Since I have other clients and responsibilities, I simply cannot afford to continue
your case for free. I also do not accept money from appointed clients so that I never end up in a
situation where anyone feels I would have worked harder if paid privately.

You have a right to file a Petition for Discretionary Review (“PDR”) with the Court of Criminal
Appeals. The Court of Criminal Appeals is the highest court for criminal matters in Texas. That
Court does not have to accept all appeals but decides in its “discretion” which cases to review. This
means it accepts only exceptional cases where the law is in doubt or the Court of Appeals is clearly
wrong. If you are unable to hire other counsel and elect to proceed pro se, the following is an
explanation of how to proceed.

A PDR challenges the Court of Appeals' decision. One cannot raise issues from the trial that were
not considered by the Court of Appeals. Basically, it is a short brief (15 pages or less) suggesting
particular issues for the high court to review and explaining why each issue is important. The rules
require you to attach a copy of the Court of Appeals opinion because this is the ruling you are asking
the Court to review. The PDR process is generally governed by Rules 66 and 68 of the Texas Rules
of Appellate Procedure. You should, of course, review all the Appellate Rules to ensure you are in
compliance.
Letter to James Bradley Warden
November 25, 2015
Page -- 2
____________________________________

Any PDR is due within thirty days after the date the Court of Appeals opinion. The address is as
follows: Court of Criminal Appeals, P.O. Box 12308, Austin TX 78711.

You should send a copy of the PDR, and any other documents filed with the courts, to the District
Attorney and the State Prosecuting Attorney. Those addresses are as follows: Burnet County
District Attorney, 1701 E. Polk Ste 24, Burnet, TX 78611 and the State Prosecuting Attorney,
P. O. Box 13046, Austin, Texas 78711-3046.

Finally, you may have complaints about your trial that could not be addressed by this appeal because
the record was insufficient to document the issues. Claims not supported by the initial appellate
record are not forever barred, they are simply not ready for decision on direct appeal. A proper record
can be created by obtaining a hearing through an application for writ of habeas corpus. This will
permit you to raise claims such as ineffective assistance of counsel, new evidence, assertions of
perjury, and other matters requiring a written record of evidence and testimony.

Habeas corpus is a separate proceeding that cannot begin until after the initial appeal is concluded.
Habeas corpus is governed by Art. 11.07 of the Texas Code of Criminal Procedure. You must make
the application on a form prescribed for this purpose. That form can be obtained by writing to
Burnet District Clerk, 1701 E. Polk Street, Suite 90, Burnet, Texas 78611. The application must
also be filed with the district clerk. Be aware that you should raise all claims in the first writ
application because the right to file later writ applications is severely limited.

Finally, I again assure you I did my best to obtain a new trial in your case. Please understand that I
do not like to lose either. I also sincerely wish you all the best in any further challenges to your
conviction and for release on parole at the earliest opportunity.


Very truly yours,




Ken Mahaffey

attachments: Opinion and Judgment in cause number(s) 03-15-00298-CR & 03-15-00299-CR
                                 KENNETH G. MAHAFFEY
                                     Attorney At Law
                                       P. O. Box 684585
                                       Austin, TX 78768
                                 Phone and Fax (512) 444-6557
                                Email Ken_Mahaffey@yahoo.com

November 25, 2015


Clerk of the Court
Third Court of Appeals
P.O. Box 12547
Austin TX 78711

RE: Opinion Sent to James Bradley Warden v. State, No. 03-15-00298-CR & 03-15-00299-
CR


I represent the appellant, Mr. Warden, in the above styled and numbered cause. This Court has
issued an opinion in this case.

Under Rule 48.4, Tex. R. App. Proc., attorneys in criminal appeals are required to send a copy of
the opinion to the appellant. He must also inform the appellant of the right to file a pro se
Petition for Discretionary Review. This is required to be sent by certified mail within five (5)
days after the opinion is handed down.

Rule 48.4, supra, also requires the attorney send the Court of Appeals a letter certifying his
compliance with the rule and attaching a copy of the return receipt within the time for filing a
motion for rehearing. Please find attached a copy of the letter sent to Mr. Warden and a copy of
the return receipt. A copy of the Court's opinion was attached to that letter.

Thank you for your attention to this matter. Please contact me if you have any questions or need
additional documentation.


Very truly yours,


Ken Mahaffey



enc.